QBfficeof ttp JZlttornep @enera
                                   Sbtateof lltexas
DAN MORALES
 *rTORNEY
       GENERAL                             May 28,1993

     Mr. Bryan M. Perot                         Opiion No. DM-223
     Executiveof6cer
     Polygraph Examiners Board                  Be: Whether ruticle 6252-9b, section 7A(a),
     P.O. Box 4087                              V.T.C.S.. prohibits a former member of the
     Austin, Texas 78773-0001                   Polygraph Examiners Board from appearing
                                                before the board in connection with sponsoring a
                                                polygraph intern o-362)

     Bear Mr. Perot:

             You have asked us to consider whether section 7A(a) of article 6252-9b,
     V.T.C.S., prohibits a former member of the Polygraph Examiners Board (the “board”)
     6om sponsoring a polygraph intern because sponsoring a polygraph intern would require
     the former board member to apply to the board and communicate to or appear before the
     board on behalf of the polygraph intern applicant. We believe that section 7A(a) precludes
     such a sponsorship prior to the second anniversary of the date the person ceased to be a
     boardmember.

             Article 6252-9b. section 7A(a), V.T.C.S., provides as follows:
                    A member of the governing body or executive head of a
               regulatory agency may not make, with the intent to intluence, any
               communication to or appearance before an officer or employee of the
               agency in which the person served, before the second anniversary of
               the date the person ceases to be. a member of the governing body or
               executive head of the agency, on behalf of any person in connection
               with any matter on which the person seeks official action.

     Section 7A(a) prohibits a former board member from appearing before or in some other
     way communicating to an officer or employee of the regulatory agency the former board
     member served-but only if the former board member communicates or appears with an
     intent to influence the members of the governing body. Ethics Advisory Opinion Nos. 44
     at 1,23 at 1, 11 at l-2 (1992). Additionally, section 7A(a) proscribes such conduct only if
     the former board member communicates or appears in connection with a matter that the
     person on whose behalf the former board member communicates or appears seeks official
     action. Ethics Advisory Opinion No. 44 at 1.

            Pursuant to section 8(a) of the Polygraph Examiners Act, V.T.C.S. article
     4413(29cc), a person is qua&d to receive a license as a polygraph examiner only after,
     among other things, completing a period of internship training and passing a state


                                           p.    1165
Mr. Bryan M Perot - Page 2                (DM-223)




examination for a polygraph examinet% license under the supetvision of the board.1 See
ako 22 T.A.C. 3 391.4(l). Prior to participation in an internship program, a person must
apply to the board for an internship license. V.T.C.S. art. 4413(29cc), 5 13(a). The board
wig not approve the application for an internship license unless the applicant has
designated to ScNe as the applicant’s sponsor a Texas licensed polygraph examiner who
has held an original Texas polygraph hcense continuously for at least two years
immediately preceding the application. See 22 T.A.C. 5 391.3(H). The board may, when
it considers the applicant’s request for an internship license, require the intern applicant
and his or her proposed sponsor to appear before the board. Id 5 391.7.

        The sponsor continues to communicate to and possibly to appear before the board
during the duration of the internship period. For instance, a sponsor must submit to the
board progress reports every sii days on each intern. Id 0 391.3( 15). Additionally, if
the intern fails all or part of the examination that the intern must pass before he or she is
ehgiile to receive a license, the intern and the sponsor must review the failing examination
witha member of the board or a member of the board’s staff. Id 8 391.4(8); see V.T.C.S.
art. 4413(29cc). 5 8(a)(4); 22 T.A.C. 8 391.4(l).

        In our opinion, a sponsor’s communications to and appearances before the board
are intended to influence the board to take official action: first, to inthtence the board to
issue the applicant an internship license; second, to influence the board in its decision
whether to issue or ret% to issue a polygraph examiner’s license to the intern.
Accordingly, a former board member who sponsors an intern will violate article 6252-9b,
section 7A(a). V.T.C.S.. if the former board member does so before the second
anniversary of the date the person ceased to be a member of the board.




         ‘If the person seeking a license as a polygraphexaminer has graduatedfrom a board-approved
polygraphexaminers’coumc,the personsatisfactorilymustcompletean internshiptrainingprogramof no
less ban six months in duration. V.T.C.S. art. 4413(29@, 5 8(a)(3). If, on the other hand, the penon
has nol graduatedfrom an approvedpolygraphexaminers’oxuse, he or she salisfactorilymust mmpl*e
an internshiptrainingprogramof no le.ssthan ou~lvemonthsin duration. Id.


                                         p.   1166
Mr. Bryan M. Perot - Page 3              (DM-223)




                                 SUMMARY

              Article 6252-9b, section 7A(a), V.T.C.S., prohibits a former
          member of the Polygraph Examiners Board from sponsoring a
          polygraph intern before the second anniversary of the date the person
          ceased to be a member of the board.




                                                    DAN      MORALES
                                                    Attorney General of Texas

WILL PRYOR
Fii Assistant Attorney General

MARYKELLER
Deputy Attorney General for Litigation

RENEA HICKS
State Solicitor

MAD-           B. JOHNSON
Chair, opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General




                                     p.    1167